 



Exhibit 10.1

Memorandum of Amendment

     
To:
  Sam K. Reed
 
  David B. Vermylen
 
  E. Nichol McCully
 
  Thomas E. O’Neill
 
  Harry J. Walsh
 
   
From:
  Edward Fugger, Vice President — Dean Foods Company
 
   
Date:
  June 17, 2005
 
   
Re:
  Amendments to Your Employment Agreement and the Stockholders Agreement

This memorandum is intended to amend that certain Employment Agreement dated as
of January 27, 2005 (the “Employment Agreement”) by and between TreeHouse Foods,
Inc., f/k/a Dean Specialty Foods Holdings, Inc. (the “Company”), and you
pursuant to Section 10(k) of the Employment Agreement. This memorandum is
further intended to amend that certain Stockholders Agreement dated as of
January 27, 2005 (the “Stockholders Agreement”) among the Company, Dean Foods
Company, all of you and certain other individuals who may become a party
thereto, pursuant to Section 12 of the Stockholders Agreement.

Employment Agreement

Section 6(b) of the Employment Agreement shall be deemed amended by this
memorandum such that for purposes of the Employment Agreement, the term “Initial
Fair Market Value” shall mean the closing price on the first day of regular way
trading of the Common Stock (the “Pricing Date”), as reported on the New York
Stock Exchange. Further, all references in the Employment Agreement and
Exhibit A thereto to the “fourth trading day following the Registration Date”
shall be amended to refer instead to the Pricing Date such that the Basic
Restricted Shares, the Supplemental Restricted Share Units and the Option shall
be granted to you on the Pricing Date.

Stockholder Agreement

Dean acknowledges that the taxes to be reimbursed by the Company pursuant to
Section 4.2(a) of the Stockholder Agreement will be limited to taxes incurred as
a result of (a) the distribution by DIPS LP as part of the Restructuring
Transactions of a 99.99 percent limited partnership interest in LPS I to Pickle,
(b) the distribution by DIPS LP as part of the Restructuring Transactions of a
0.01 percent general partner interest in LPS I to Pickle and (c) the taking into
account of “intercompany items” resulting from the transactions described in
clauses (a), and (b) pursuant to Section 1.1502-13 of the Treasury Regulations
because of and in connection with the Distribution; provided, that the Company’s
liability for such taxes shall be limited to $20 million. (Capitalized terms in
the preceding sentence shall have the meaning ascribed to them under the Tax
Sharing Agreement between Dean and the Company.)

 



--------------------------------------------------------------------------------



 



     The Company and Dean agree (x) to cooperate using their good faith efforts
to determine the appropriate value of the intellectual property used to
calculate such taxes and the resulting Tax Reimbursement Amount to be paid by
the Company to Dean pursuant to Section 4.3(b) of the Stockholders Agreement,
and (y) that in all events the Tax Reimbursement Amount shall be determined no
later than September 30, 2005. The number of additional shares which will be
issued to the TreeHouse Investors pursuant to Section 4.3(b) of the Stockholders
Agreement in connection with the payment of any Tax Reimbursement Amount by the
Company shall be calculated, and such shares shall be issued to the TreeHouse
Investors, promptly after determination of the Tax Reimbursement Amount, but in
no event later than October 14, 2005. Lastly, Section 4.3(b) of the Stockholders
Agreement shall be deemed amended by this memorandum such that “Dean Owned
Shares” and “Current Common Stock Outstanding” shall mean 118,000 and 120,000
shares, respectively, which numbers of shares shall be subject to adjustment as
contemplated by Section 14 to reflect the stock split to effectuate the
spin-off.

The Employment Agreement and Stockholders Agreement remain in full force and
effect, except as expressly amended above.

I have signed this memorandum on behalf of both the Company and Dean Foods
Company. If the foregoing meets with your approval, please countersign this
memorandum and return a copy to my attention.

                      Dean Foods Company       TreeHouse Foods Inc., f/k/a      
          Dean Specialty Foods Holdings, Inc.    
 
                   
By:
  /s/ Edward Fugger       By:   /s/ Edward Fugger    
 
                   
 
  Name: Edward Fugger           Name: Edward Fugger    
 
  Title: Vice President           Title: Vice President — Dean Foods Company    
 
                    ACCEPTED AND AGREED as of this 17th day of June, 2005:
 
                    /s/ Sam K. Reed       /s/ David B. Vermylen                
    Sam K. Reed, individually and       David B. Vermylen     as the TreeHouse
Representative                
 
                    /s/ E. Nichol McCully       /s/ Thomas E. O’Neill          
        E. Nichol McCully       Thomas E. O’Neill    
 
                    /s/ Harry J. Walsh                                   Harry
J. Walsh                

 